                          Case 1:21-cr-10076-WGY Document 4 Filed 03/04/21 Page 1 of 1
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Massachusetts
                                                                       of __________

                  United States of America
                             v.                                   )
                     MEHDI BELHASSAN                              )        Case No.     21cr10076
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      MEHDI BELHASSAN                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                         u Superseding Indictment        u Information       u Superseding Information             u Complaint
u Probation Violation Petition            u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Violations of Title 18, United State Code, Sections 1343 and 1028A(a)(1).




Date:
                                                                                         Issuing officer’s signature

City and state:
                                                                                           Printed name and title


                                                                Return

           This warrant was received on (date)                        , and the person was arrested on (date)
at (city and state)                                         .

Date:
                                                                                        Arresting officer’s signature



                                                                                           Printed name and title
